DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 06/29/2020. Claims 1-8 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 06/29/2020 and 07/31/2020 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 line 2 reads “(as”, --as-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 4938543 A) in view of Ishii (WO 2013145889 A1).
Regarding claim 1, Parker discloses an electromechanically drivable brake pressure generator for a hydraulic braking system of a vehicle (see Fig. 1), comprising: at least one threaded drive assemblage (70, 76) configured to convert an input-drive-side rotary motion (via 80) into a translational motion (see Fig. 1); and a piston/cylinder unit (54/60, 42), actuatable by the threaded drive assemblage, for hydraulic brake pressure generation (see Fig. 1); wherein the threaded drive assemblage includes: a spindle (76) that has a spindle thread (see Fig. 1); and a spindle nut (70) that has a spindle nut thread (see Fig. 1), the spindle nut being disposed on the spindle thread of the spindle in such a way that as one of the spindle and spindle nut rotates, the other one of the spindle and spindle nut, which is prevented from twisting using a twist preventer (72), is axially displaceable (see Fig. 1); wherein the spindle nut has a spindle nut body (body of 70). Parker fails to disclose at least one anti-friction layer made of plastic, which is applied on the spindle nut body and has a more pronounced anti-friction property than an anti-friction property of the spindle nut body, the anti- friction layer being applied at least on the spindle nut thread. However, Ishii teaches at least one anti-friction layer made of plastic (see Fig. 16, 103b; see attached English translation wherein 10-30% volume of PTFE to 10% graphite obtains stable low friction characteristics), which is applied on the spindle nut body (103a) and has a more pronounced anti-friction property than an anti-friction property of the spindle nut body (see attached English translation, wherein the sliding nut is made of metal; i.e., the anti-friction layer has a lower coefficient of friction than the spindle nut body), the anti-friction layer being applied at least on the spindle nut thread (see Fig. 16). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Parker with an anti-friction layer, as taught by Ishii, to provide a sliding nut having excellent characteristics such as heat resistance, creep resistance under high contact pressure, low friction, and wear resistance while capable of being manufactured with high productivity (see English translation, Abstract and Technical Field).
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the anti-friction layer (Ishii, 103b) has lower strength than the spindle nut body (see attached English translation wherein the anti-friction layer is made from PTFE/graphite and the spindle nut body is made of metal).
Regarding claim 3, Parker fails to disclose the spindle nut body is made from metallic material. However, Ishii teaches the spindle nut body (see Fig. 16, 103a) is made from metallic material (see attached English translation wherein nut body 103a is made of metal). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Parker with a spindle nut body made of metallic material, as taught by Ishii, to provide a spindle nut which is more heat resistant, stronger and more durable than spindle nuts formed of other materials.
Regarding claim 6, Parker discloses the spindle nut body has several twist preventers that form sliding surfaces (72). Parker fails to disclose the anti-friction layer being applied onto the sliding surfaces. However, Ishii teaches providing a synthetic resin between sliding layers to prevent seizure (see attached English translation, background art). As a result of the combination, the following limitations would necessarily result: the anti-friction layer (Ishii, synthetic resin) being applied onto the sliding surfaces (Parker, 72). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Parker with an anti-friction layer applied to the sliding surfaces to prevent seizure between moving elements, and to provide sliding surfaces having excellent characteristics such as heat resistance, creep resistance under high contact pressure, low friction, and wear resistance while capable of being manufactured with high productivity (see English translation, Abstract, Technical Field and Background art).
Regarding claim 7, Parker fails to disclose the spindle nut body is completely coated with the anti-friction layer. However, Ishii teaches providing a synthetic resin between sliding layers to prevent seizure (see attached English translation, background art). As a result of the combination, the following limitations would necessarily result: the spindle nut body (Parker, body of 70) is completely coated with the anti-friction layer (Ishii, synthetic resin). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Parker with an anti-friction layer applied to the spindle body to prevent seizure between moving elements, and to provide sliding surfaces having excellent characteristics such as heat resistance, creep resistance under high contact pressure, low friction, and wear resistance while capable of being manufactured with high productivity (see English translation, Abstract, Technical Field and Background art).
Regarding claim 8, Parker discloses a vehicle having an electromechanically drivable brake pressure generator for a hydraulic braking system (see Abstract, wherein “An integrated anti-lock braking system (ABS)/traction control (TC) braking system for a vehicle having a fluid activated brake”), the electromechanically drivable brake pressure generator comprising: at least one threaded drive assemblage (70, 76) configured to convert an input-drive-side rotary motion (via 80) into a translational motion (see Fig. 1); and a piston/cylinder unit (54/60, 42), actuatable by the threaded drive assemblage, for hydraulic brake pressure generation (see Fig. 1); wherein the threaded drive assemblage includes: a spindle (76) that has a spindle thread (see Fig. 1); and a spindle nut (70) that has a spindle nut thread (see Fig. 1), the spindle nut being disposed on the spindle thread of the spindle in such a way that as one of the spindle and spindle nut rotates, the other one of the spindle and spindle nut, which is prevented from twisting using a twist preventer (72), is axially displaceable (see Fig. 1); wherein the spindle nut has a spindle nut body (body of 70). Parker fails to disclose at least one anti-friction layer made of plastic, which is applied on the spindle nut body and has a more pronounced anti-friction property than an anti-friction property of the spindle nut body, the anti- friction layer being applied at least on the spindle nut thread. However, Ishii teaches at least one anti-friction layer made of plastic (see Fig. 16, 103b; see attached English translation wherein 10-30% volume of PTFE to 10% graphite obtains stable low friction characteristics), which is applied on the spindle nut body (103a) and has a more pronounced anti-friction property than an anti-friction property of the spindle nut body (see attached English translation, wherein the sliding nut is made of metal; i.e., the anti-friction layer has a lower coefficient of friction than the spindle nut body), the anti- friction layer being applied at least on the spindle nut thread (see Fig. 16). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Parker with an anti-friction layer, as taught by Ishii, to provide a sliding nut having excellent characteristics such as heat resistance, creep resistance under high contact pressure, low friction, and wear resistance while capable of being manufactured with high productivity (see English translation, Abstract and Technical Field).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 4938543 A) in view of Ishii (WO 2013145889 A1) and Iwasaki (DE 112013006647 T5).
Regarding claim 4, Parker fails to disclose the spindle nut body is made from a plastic material. However, Iwasaki teaches the spindle nut body (see Fig. 2, 20) is made from a plastic material (see English translation, Problem to be solved by the invention, wherein “a nut for a ball screw which is made of fiber reinforced plastic). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Parker with a spindle nut body made of plastic, as taught by Iwasaki, to reduce early wear of the nut and screw thread and maintain high dimensional accuracy over a long period of time (see English translation, Problem to be solved by the invention).
Regarding claim 5, the combination of claim 4 elsewhere above would necessarily result in the following limitations: the spindle nut body (Iwasaki, 20) is fiber-reinforced (see English translation, Problem to be solved by the invention, wherein “a nut for a ball screw which is made of fiber reinforced plastic).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658